DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the information” is unclear refers back to “additional information” or “an information” or “a presence of information”.
	Therefore, claim boundary is unclear. 
	Claims 2 – 10 have same issue because of claim dependency.
Claim 8 recites “the display component includes a plurality of display components”.
Claim 8 depends on claim 5. Claim 5 depends on claim 4. Claim 4 depends on claim 1. 
Claim 1 recites “a display component”.
Claim 8 is unclear how “a display component includes a plurality of display components”.
Examiner suggests applicant further clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rouaix et al. (U.S. Patent Publication 20200320166 A1, Assignee: Microsoft. Filed: 4/8/2019) in view of Siu et al. (U.S. Patent Publication 20180240070 A1, Assignee: Microsoft. Filed: 3/19/2012).

    PNG
    media_image1.png
    491
    706
    media_image1.png
    Greyscale


Regarding claim 1, In view of 35 USC 112 rejection above, as best understood by the Examiner, Rouaix discloses “A display apparatus, comprising 
circuitry configured to; (Fig. 1A, 102) 
display, on a display (Fig. 1A, [0029] a touch-sensitive display device 108), a display component (Claim does not explain what is “a display component”. “a display component” is a very broad term. Examiner interprets Fig. 8D, “display folder of object 302C” is “display component” under BRI., [0053] – [0057]) along with an object (Fig. 8D, object 302C, [0042]), the display component indicating a presence of information that is additional information (Fig. 8D, “@STEVE-EDIT DOCUMENT” on object 302C, [0071] – [0075]) corresponding to the display component and related to the object; and 
display (Fig. 1A, [0029] a touch-sensitive display device 108), in response to receiving a selection of the display component, (Fig. 8D, [0072] “In response thereto, the region 118L identifies the user and the action item and updates the logical representation 202 to indicate that the object is an action item indicating that @Steve is to edit a document. The region 118L can then render this data to show a corresponding action item 802 in the region 812L.” [0073] – [0076]) 
Rouaix does not disclose “display an information display section that includes the information, along with the display component and the object”.
Siu discloses “display an information display section that includes the information, along with the display component and the object”. (Fig. 3A - 3F, [0055] – [0061]. The limitation has 35 USC 112(b) issues. Claim does not explain what is considered as “the information”.  “information” is a very broad term.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate display information by Siu into device of Rouaix.  The suggestion/motivation would have been to improve efficiency. (Siu: [0055])

Regarding claim 2, Rouaix and Siu disclose “wherein, in response to receiving the selection of the display component, the circuitry generates the information display section including the information corresponding to the display component”. (Siu Fig. 3A - 3F, [0055] – [0061])
Regarding claim 3, Rouaix and Siu disclose wherein the circuitry displays the information display section in an area in proximity to the display component with which the selection has been received. (Siu Fig. 3A - 3F, [0055] – [0061])
Regarding claim 4, Rouaix and Siu disclose wherein, in case that the display component with which the selection has been received is on left of the display with respect to a middle of the display, the circuitry displays the information display section on a left end of the display, (Siu Fig. 3A - 3F, [0055] – [0061]) and in case that the display component with which the selection has been received is on right of the display with respect to the middle of the display, the circuitry displays the information display section on a right end of the display. (Siu Fig. 3A - 3F, [0055] – [0061])
Regarding claim 5, Rouaix and Siu disclose wherein the circuitry displays a display range including the object opposite to the information display section with respect to the middle of the display. (Siu Fig. 3A - 3F, [0062] – [0065])
Regarding claim 6, Rouaix and Siu disclose wherein the information corresponding to the display component is input according to a user operation of user hand drafted input. (Rouaix [0009] [0039] [0047] [0053])
Regarding claim 7, Rouaix and Siu disclose wherein the circuitry displays the information display section having a width determined according to a width of data represented by the information. (Siu Fig. 3A - 3F, [0055] – [0063])
Regarding claim 8, Rouaix and Siu disclose wherein, the display component includes a plurality of display components, the plurality of display components being displayed in the display range, the circuitry (Rouaix Fig. 8D, display component of object 302C, [0053] – [0057])
displays, in the information display section, identification information associated with each of the plurality of display components in a selectable manner, the identification information identifying information corresponding to each of the plurality of display components, (Rouaix [0016] [0061] [0068] [0072])
displays, in the display range, the identification information along with each of the plurality of display components, (Rouaix [0016] [0061] [0068] [0072]) and 
in response to receiving, in the information display section, a selection of the identification information associated with one of the plurality of display components, displays, in the information display section, information corresponding to the one of the plurality of display components”. (Siu Fig. 3A - 3F, [0062] – [0067])
Regarding claim 9, Rouaix and Siu disclose wherein, in a case that the information display section is displayed, and that the selection of the display component is received in the display range including the object, the circuitry determines whether the display range has a space for displaying the information corresponding to the display component, (Siu Fig. 3A - 3F, [0055] – [0063]) and based on a determination indicating that the display range has the space, the circuitry displays the information in the space. (Siu Fig. 3A - 3F, [0062] – [0067])
Regarding claim 10, Rouaix and Siu disclose wherein, in case of an absence of the space, the circuitry displays the information in a semi-transparent manner in proximity to the display component with which the selection has been received. (Rouaix Fig. 8D, [0055] – [0064] [0095])
Regarding claim 11, claim 11 is rejected for same reason as claim 1. 

Regarding claim 12, claim 11 is rejected for same reason as claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siu et al. (U.S. Patent Publication 20170277377 A1) discloses display annotated note on Fig. 3B – 3F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693